Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Applicant’s reply filed on 11/19/20 is acknowledged.  Claims 2, 5, 6, 8, 12 and 15-17 are pending. Claims 15-17 have been withdrawn.  Claim 2 has been amended.  Claims 2, 5, 6, 8 and 12 are under consideration. 

Rejections Maintained and New Grounds of Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, 6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2009/0285768) as evidenced by NCBI (previously cited) and Reiger (previously cited) in view of Tamareselvy et al. (US 2003/0202953) and Ueyama et al. (US 2005/0196369). 
This rejection is maintained, but has been modified to address the amended claim.
Baker et al. teach crosslinking compositions and methods for treating hair (e.g. abstract; paragraph 0074).  The compositions comprise an active material having functional groups capable of covalent attachment to a substrate in the presence of an acid or a base, a photocatalyst capable of generating an acid or a base upon exposure to light, and a vehicle (e.g. abstract).  Baker et al. teach that the active agent may be citric acid (i.e. 2-hydroxypropane-1,2,3-tricarboxylic acid, MW=192.12 g/mol, as evidenced by NCBI) (e.g. paragraph 0084; Example 68) and the photocatalyst may be 8-hydroxyquiloline (e.g. paragraph 0089, 0098; Examples; Claims 8, 11 and 20).  Baker et al. teach the crosslinking agent at 0.01-80% and exemplify 1% 

Baker et al. do not explicitly teach the viscosity of the compositions, but do teach that the composition may be a leave-in conditioner, hair spray, hair serum, or mousse, among others (e.g. paragraph 0045, 0046; Claim 18, Claim 21).  The claimed range is broad, encompassing water through honey, as evidenced by Reiger (e.g. page 236).  A hair spray would have a viscosity close to that of water (1 mPas), a hair serum would have a viscosity close to that of oil or glycerin (10-1,000 mPas), and a conditioner would have a viscosity close to that of honey (10,000 mPas).  Thus, while Baker et al. are silent as to the numerical viscosity, the compositions recited (hair spray, serum, leave-in-conditioner) would necessarily have viscosities falling between 1-80,000 mPas. In addition, Baker et al. teach that the composition may be a leave-in conditioner, hair spray, hair serum, mousse, among others, which are intended to remain on the hair without a rinsing step (e.g. paragraph 0045, 0046; Claim 18, Claim 21).  
Baker et al. do not teach that the composition comprises a hydrophobically modified alkali acrylic polymer emulsion (HASE), or a step of mechanically straightening the keratin fibers with a straightening iron at a temperature of from about 80°C to about 180°C.  This is made up for by the teachings of Tamareselvy et al. Ueyama et al. 
Tamareselvy et al. teach hair setting compositions comprising rheology modifying, hair setting, and associative polymers selected from HASE polymers (e.g. abstract). Tamareselvy et al. teach that they have surprisingly found that certain hydrophobically modified, associative 
Ueyama et al. teach a method of shaping hair comprising applying to the hair a leave-on composition comprising an organic C-2-8 dicarboxylic acid, an organic solvent, and a sunscreen (e.g. abstract; paragraphs 0002-0009; Claim 1).  Ueyama et al. teach the organic solvent may be an alkylene carbonate including ethylene carbonate and propylene carbonate (e.g. paragraph 0015, 0019, 0023; Examples; Claim 1).  Ueyama et al. teach a step of mechanically shaping the keratin fibers with a hair iron at a temperature of 70°C or greater, which overlaps with the claimed range of from about 50°C to about 250°C (e.g. paragraph 0056).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).  Hair irons are typically used to straighten curly hair, and it would be obvious to one of ordinary skill in the art that the method could be applied to curly hair.  Ueyama et al. explain that by heating after application of the hair cosmetic composition of the invention to the hair, penetration of Components (A) and (B) into the hair can be accelerated (e.g. paragraph 0056).  Ueyama et al. teach that that unlike hair cosmetic compositions obtainable by the conventional technology the example composition according to the invention achieved good set retention, strength/body improving effects, manageability and improved feel of the hair. “Even after the removal of the components attached to the surface of the hair by shampooing, the above-described effects last. In addition, the hair quality improving effects such as elimination of pores inside of the hair are confirmed” (e.g. paragraph 0082). 

Regarding Claim 5, Baker et al. teach that the hair is brushed using a device having light emitting diodes in order to expose the hair to the required wavelength in order to activate the photocatalyst and catalyze reaction between the one or more active components within the hair fiber and the thiol groups (e.g. paragraph 0061; Examples 25, 56).  It would have been obvious to one of ordinary skill in the art at the time of filing to include LEDs in the hair straightening appliance of Ueyama in order to accomplish the required steps of heating the hair and catalyzing the reaction in a single processing step for efficiency. 

Regarding Claim 12, Baker et al. teach that the composition may comprise a second active agent (e.g. paragraphs 00836, 0084).   

Response to Arguments
	Applicant's arguments filed 11/19/20 have been fully considered but are not persuasive. 
	Applicant argues on page 5 that the claims now recite a tolerable limit of exposure to radiation of the solid composition in step (a).  This is not found persuasive. The claim recites that “it is not a requirement that the solid composition” has not been exposed to radiation.  Baker et al. do not teach such a requirement.  In addition, one of ordinary skill in the art would have recognized that in solid form, the photocatalyst, if exposed to electromagnetic radiation having a wavelength of 750 nm or less, cannot react with undesired materials.  
	Applicant argues on page 7 that the claimed compositions overcome the stability problems with the liquid compositions.  This is not found persuasive.  As described supra, Baker et al. describe a step of adding dry photocatalyst and active agent to a carrier and mixing in a dark room and protecting the solution from light (e.g. Examples 60 and 81).  There is no time indicated in the instant claims.  The packaging may be solid and mixed long before application to hair, or immediately before application to hair, as the claims do not indicate a length of time between steps (a) and (b), only that the hair is not rinsed.  Applicant’s arguments may be persuasive if the claims were limited to mixing immediately before application to the keratin fibers, or within a defined window, if supported by the Specification.  Regarding the problem of stability, the fact that applicant has recognized another advantage which would flow naturally 
	Applicant further argues on page 6 that Tamareselvy discloses that the polymers are to be used as the sole hair fixative component, and would therefore not be combinable with Baker.  This is not found persuasive.  Baker et al. teach that the composition may include rheology modifiers (e.g. paragraph 0014, 0050, 0105; Claim 2).  Tamareselvy et al. teach hair setting compositions comprising rheology modifying, hair setting, and associative polymers selected from HASE polymers (e.g. abstract). Tamareselvy et al. teach that they have surprisingly found that certain hydrophobically modified, associative polymers provide both hair setting efficacy and rheology modification to aqueous hair setting formulations (e.g. paragraph 0015).  Tamareselvy et al. do not teach that the polymers are unsuitable for use with other agents or in other compositions.  
Accordingly, the rejections are maintained.	Accordingly, the rejections are maintained.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619